AudioEye, Inc. 10-K Exhibit 14.1 AUDIOEYE, INC. CODE OF BUSINESS CONDUCT AND ETHICS Introduction. AudioEye, Inc. and its subsidiaries (the “Company”) will conduct its business honestly and ethically wherever we operate.We will constantly attempt to improve the quality of our services, products and operations and will maintain a reputation for honesty, fairness, respect, responsibility, integrity, trust and sound business judgment.No illegal or unethical conduct on the part of our directors, officers or employees or their affiliates is in the Company’s best interest.The Company will not compromise its principles for short-term advantage.The honest and ethical performance of the Company is the sum of the ethics of the men and women who work here.Therefore, we are all expected to adhere to high standards of personal integrity. This Code of Business Conduct and Ethics (this “Code”) covers a wide range of business practices and procedures.It does not cover every issue that may arise, but it sets out basic principles to guide all directors, officers and employees of the Company.All of our directors, officers and employees must conduct themselves accordingly and seek to avoid even the appearance of improper behavior.This Code should also be provided to and followed by the Company’s other agents and representatives, including consultants. In accordance with applicable law, this Code will be filed with the Securities and Exchange Commission (the “SEC”), posted on the Company’s website and/or otherwise made available for examination by our stockholders. 1.
